Exhibit 10.1
PROMISSORY NOTE

$25,000,000   New York, New York
September 23, 2010

     FOR VALUE RECEIVED, PAREXEL INTERNATIONAL CORPORATION, a Massachusetts
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of JPMORGAN
CHASE BANK, N.A. (the “Bank”), at its offices located at 270 Park Avenue, New
York, New York 10172, or at such other place as the Bank or any holder hereof
may from time to time designate, the principal sum of TWENTY FIVE MILLION
DOLLARS ($25,000,000), or such lesser amount as may constitute the outstanding
balance hereof, in lawful money of the United States, on the Maturity Date (as
hereinafter defined) set forth on the books and records of the Bank (or earlier
as hereinafter referred to), and to pay interest in like money at such office or
place from the date hereof on the unpaid principal balance of each Loan (as
hereinafter defined) made hereunder at a rate equal to the Applicable Interest
Rate (as hereinafter defined and computed on the basis of the actual number of
days elapsed on the basis of a 360-day year) for such Loan, which shall be
payable on the last day of the Interest Period relating to such Loan and, if
such Interest Period is greater than three (3) months, at three (3) month
intervals after such Loan is made, until such Loan shall be due and payable
(whether at maturity, by acceleration or otherwise) and thereafter, on demand.
Interest on any past due amount, whether at the due date thereof or by
acceleration or upon default, shall be payable at a rate two percent (2%) per
annum above the Applicable Interest Rate, which rate shall be computed for
actual number of days elapsed on the basis of a 360-day year and shall be
adjusted as of the date of each such change, but in no event higher than the
maximum permitted under applicable law.
     Interest/Grid Schedule
     The Bank is authorized to enter on its books and records, which may be
electronic in nature: (i) the amount of each Loan made from time to time
hereunder, (ii) the date on which each Loan is made, (iii) the date on which
each Loan shall be due and payable to the Bank, provided that all Loans
outstanding will be due and payable no later than December 31, 2010, unless
earlier payable pursuant to the terms hereof (the “Maturity Date”), (iv) the
interest rate selected by Borrower as the interest rate to be paid to the Bank
on each Loan (each such rate, the “Applicable Interest Rate”), which rate, at
the Borrower’s option in accordance herewith, shall be at (a) the CB Floating
Rate plus the Applicable Margin (the “CB Floating Rate Loan(s)”), (b) a fixed
rate of interest determined by and available at the Bank in its sole discretion
(the “Fixed Rate”) for the applicable Interest Period (the “Fixed Rate
Loan(s)”), or (c) the Adjusted LIBO Rate (as hereafter defined) plus the
Applicable Margin (the “LIBOR Loan(s)”), (v) the amount of each payment made
hereunder, and (vi) the outstanding principal balance of the Loans hereunder
from time to time. The date, amount, rate of interest and maturity date of each
Loan and payment(s) (if any) of principal, the Loan(s) to which such payment(s)
will be applied (which shall be at the discretion of the Bank) and the
outstanding principal balance of Loans shall be recorded by the Bank on its
books and records (which may be electronic in nature) and at any time and from
time to time may be, and shall be prior to any transfer and delivery of this
Note, entered by the Bank on a schedule which may be attached hereto or any
continuation of such schedule attached hereto by the Bank (at the discretion of
the Bank, any such entries may aggregate Loans (and payments thereon) with the
same interest rate and tenor and, if made on a given date, may show only the
Loans outstanding on such date). Any such entries shall be conclusive in the
absence of manifest error.

1



--------------------------------------------------------------------------------



 



The failure by the Bank to make any or all such entries shall not relieve the
Borrower from its obligation to pay any and all amounts due hereunder.
     Prepayment
     The Borrower shall have the right to prepay all or a portion of any Loan,
without penalty or premium, prior to the Maturity Date of such Loan. In the
event the Borrower does prepay a Loan (other than a CB Floating Rate Loan) prior
to the Maturity Date, the Borrower shall reimburse the Bank on demand for any
loss incurred or to be incurred by it in the reemployment of the funds released
by any prepayment as required pursuant to the Section below entitled Indemnity.
     Discretionary Loans by the Bank
     The Bank, pursuant to a letter dated of even date herewith, has approved an
uncommitted line of credit to the Borrower in a principal amount not to exceed
the face amount of this Note. The execution and delivery of this Note and the
acceptance by the Bank of this Note shall not be deemed or construed to create
any contractual commitment to lend by the Bank to the Borrower. The line of
credit is in the form of advances made from time to time by the Bank in its sole
and absolute discretion to the Borrower. This Note evidences the Borrower’s
obligations to repay those advances. The aggregate outstanding principal amount
of debt evidenced by this Note is the amount so reflected from time to time in
the records of the Bank. Any LIBOR Loan shall be in a minimum principal amount
of $500,000 and in increments of $100,000. Fixed Rate Loans shall be in a
minimum principal amount of $100,000. Each such request for a Loan shall be made
by any officer of the Borrower or any person designated in writing by any such
officer, all of which are hereby designated and authorized by the Borrower to
request Loans and agree to the terms thereof (including without limitation the
Applicable Interest Rate and Maturity Date with respect thereto). The Borrower
shall give the Bank notice at least three (3) Business Days prior to the
borrowing date and the end of each Interest Period (as hereafter defined) with
respect to each Loan bearing interest at the Adjusted LIBO Rate or the Fixed
Rate and one (1) Business Day notice prior to the borrowing date with respect to
each Loan bearing interest at the CB Floating Rate, and shall give the Bank
notice of the Interest Period applicable thereto at such time. In the event the
Borrower shall fail to provide such notice, the Loan shall be deemed to bear
interest at the applicable CB Floating Rate and shall have an Interest Period of
one (1) month. The principal amount of each Loan shall, in any event, be paid on
the earlier to occur of the Maturity Date applicable thereto, or the date upon
which the entire unpaid balance hereof shall otherwise become due and payable.
     Increased Cost
     If at any time after the date hereof, the Board of Governors of the Federal
Reserve System or any political subdivision of the United States of America or
any other government, governmental agency or central bank shall adopt or modify
any reserve or capital requirement on or in respect of loans made by or deposits
with the Bank or shall impose on the Bank or the eurocurrency market any other
conditions affecting Fixed Rate Loans or LIBOR Loans, and the result of the
foregoing is to increase the cost to (or, in the case of Regulation D, to impose
a cost on) the Bank of making or maintaining any Fixed Rate Loans or LIBOR Loans
or to reduce the amount of any sum receivable by the Bank in respect thereof, by
an amount deemed by the Bank to be material, then from time to time the Borrower
shall pay to the Bank such additional amounts as will compensate the Bank for
such increased cost or reduction; provided, that the Borrower shall not be
obligated to compensate the Bank for any increased cost resulting from the

2



--------------------------------------------------------------------------------



 



application of Regulation D as required by the definition of Adjusted LIBO Rate.
Any such obligation by the Borrower to the Bank shall not be due and owing until
the Bank has delivered written notice to the Borrower. Failure by the Bank to
provide such notice shall not be deemed a waiver of any of its rights hereunder;
provided that the Borrower shall not be required to compensate the Bank for any
increased costs or reductions incurred more than 180 days prior to the date that
Bank notifies the Borrower of the change in law giving rise to such increased
costs or reductions and the Bank’s intention to claim compensation therefore;
provided further that if the change in law giving rise to such increased costs
or reductions is retroactive, then the 180 day period referred to above shall be
extended to include the period of retroactive effect thereof. A certificate of
the Bank claiming compensation hereunder and setting forth the additional
amounts to be paid to it hereunder and the method by which such amounts were
calculated shall be conclusive in the absence of manifest error. For the
purposes of this section, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, guidelines or directives in connection
therewith are deemed to have gone into effect and adopted after the date of this
Note.
     Capital Adequacy
     If the adoption after the date hereof of any law, rule, regulation or
guideline regarding capital adequacy, or any change in any law, rule, regulation
or guideline adopted pursuant to or arising out of the July 1988 report of the
Basle Committee on Banking Regulations and Supervisory Practices entitled
“International Convergence of Capital Measurement and Capital Standards”, or in
the interpretation or administration of any of the foregoing by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by the Bank (or any lending office of the
Bank) or the Bank’s holding company with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on the Bank’s capital or on the capital of the Bank’s holding
company, if any, as a consequence of its making Fixed Rate or LIBOR Loans
hereunder to a level below that which the Bank or the Bank’s holding company
could have achieved but for such adoption, change or compliance (taking into
consideration the Bank’s policies and the policies of such Bank’s holding
company with respect to capital adequacy) by an amount deemed by the Bank to be
material, then from time to time the Borrower shall pay to the Bank such
additional amount or amounts as will compensate the Bank or the Bank’s holding
company for any such reduction suffered. For the purposes of this section, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
guidelines or directives in connection therewith are deemed to have gone into
effect and adopted after the date of this Note.
Indemnity
     The Borrower shall indemnify the Bank against (i) any loss or expense which
the Bank may sustain or incur as a consequence of the occurrence of any Event of
Default and (ii) any loss or expense sustained or incurred including, without
limitation, in connection with obtaining, liquidating or employing deposits from
third parties as a consequence of the conversion of any Loan from one interest
rate to another or the payment of any principal of any Fixed Rate Loan or LIBOR
Loan by the Borrower (in either case, pursuant to an Event of Default, change in
legality or otherwise) on any day other than the last day of an Interest Period
or the failure of Borrower to borrow or prepay, convert or continue any Fixed
Rate Loan or LIBOR Loan or any part thereof once notice has been given. The Bank
shall provide to the Borrower a statement, supported where applicable by
documentary evidence, explaining the amount of any such loss or expense, which
statement shall be conclusive absent manifest error. Such indemnity shall not be
available to the extent that such losses, liabilities, obligations, claims,
damages, penalties, demands,

3



--------------------------------------------------------------------------------



 



actions, judgments, suits, costs, expenses or disbursements are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of the Bank.
Change In Legality
     (a) Notwithstanding anything to the contrary contained elsewhere in this
Note, if any change after the date hereof in any law or regulation or in the
interpretation thereof by any governmental authority charged with the
administration thereof shall make it unlawful (based on the opinion of any
counsel, whether in-house, special or general, for the Bank) for the Bank to
make or maintain any LIBOR Loan or to give effect to its obligations as
contemplated hereby with respect to any LIBOR Loan, then, by written notice to
the Borrower by the Bank, the Bank may require that all outstanding LIBOR Loans
made hereunder be converted to CB Floating Rate Loans, whereupon all such LIBOR
Loans shall be automatically converted to CB Floating Rate Loans as of the
effective date of such notice as provided in paragraph (b) below.
     (b) For purposes of this Section, a notice to the Borrower by the Bank
pursuant to paragraph (a) above shall be effective, if lawful and if any LIBOR
Loans shall then be outstanding, on the last day of the then current Interest
Period; otherwise, such notice shall be effective on the date of receipt by the
Borrower.
     Events of Default
     If (i) there is any failure by the Borrower to pay any principal when due
under this Note, or there is any failure by the Borrower to pay any interest,
fee or other amount under this Note within 3 Business Days after its due date,
(ii) there is any other violation or failure to comply with any provision of
this Note and such failure shall continue unremedied for a period of 5 days
after notice thereof from the Bank to the Borrower, (iii) one or more judgments
for the payment of money in an aggregate amount in excess of $10,000,000 shall
be rendered against the Borrower and shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of Borrower to enforce any such judgment that is not promptly stayed,
(iv) any event or condition occurs that results in any indebtedness for borrowed
money of the Borrower or any of its Subsidiaries in the principal amount of
$15,000,000 or more becoming due prior to its scheduled maturity or that enables
or permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of such indebtedness or any trustee or agent on its or their
behalf to cause such indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (iv) shall not apply to secured indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such indebtedness, (v) any warranty, representation or statement
of fact made in writing to the Bank at any time by an officer, agent or employee
of the Borrower in connection with this Note or the uncommitted line described
above (or any extensions or renewals thereof) is false or misleading in any
material respect when made, (vi) the Borrower shall be dissolved or shall fail
to maintain its existence in good standing and such shall continue for a period
of 30 days, (vii) the Borrower merges or consolidates with any unaffiliated
third party, or sells or otherwise conveys all or substantially all of its
assets or property to a third party outside the ordinary course of business,
grants liens over all or substantially all of its property, (viii) any petition
is filed by or against the Borrower under the Federal Bankruptcy Code or similar
state or foreign law, (ix) an “Event of Default” under and as defined in the
Credit Agreement (as hereinafter defined) has occurred and is continuing; or (x)
the Borrower admits in writing its inability to pay its debts as they become
due, then and in any such event, in addition to all rights and remedies of the

4



--------------------------------------------------------------------------------



 



Bank under applicable law and otherwise, all such rights and remedies
cumulative, not exclusive and enforceable alternatively, successively and
concurrently, the Bank may, at its option, declare any and all of the amounts
owing under this Note to be due and payable, whereupon the maturity of the then
unpaid balance hereof shall be accelerated and the same, together with all
interest accrued hereon, shall forthwith become due and payable provided,
however, that if a bankruptcy event specified in subsection (viii) above shall
have occurred, all amounts owing under this Note shall be immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by the Borrower. Further, acceptance of any payments
shall not waive or affect any prior demand or acceleration of amounts due
hereunder, and each such payment made shall be applied first to the payment of
accrued interest, then to the aggregate unpaid principal or otherwise as
determined by the Bank in its sole discretion. “Subsidiary” means (i) any
corporation if more than 50% of the outstanding securities having ordinary
voting power is owned or controlled, directly or indirectly, by the Borrower or
by one or more of its Subsidiaries, or (ii) any partnership, association, joint
venture or similar business organization if more than 50% of the ownership
interests having ordinary voting power are so owned or controlled.
     Definitions

  A.   Adjusted LIBO Rate

     “Adjusted LIBO Rate” shall mean an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to the product of (i) the
LIBO Rate in effect for such Interest Period and (ii) Statutory Reserves.

  B.   Adjusted One Month LIBOR Rate

     “Adjusted One Month LIBOR Rate” shall mean, for the purpose of calculating
the CB Floating Rate for any day, an interest rate per annum equal to the sum of
(i) 2.50% per annum plus (ii) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day); provided that, for the avoidance of doubt, the Adjusted
LIBO Rate for any day shall be based on the rate appearing on Reuters Screen
LIBOR01 Page (or any successor or substitute page) at approximately 11:00 a.m.
London time on such day.

  C.   Affiliate

     “Affiliate” shall mean, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

  D.   Applicable Margin

     Applicable Margin means the following percentages per annum, based on the
Consolidated Leverage Ratio (as defined in the Credit Agreement) as of the end
of the most recent Reference Period (as defined in the Credit Agreement) for
which financial statements shall have been delivered pursuant to that certain
Credit Agreement, dated as of June 13, 2008, as amended by the First Amendment
dated as of July 10, 2008, and as amended and restated as of August 14, 2008,
and as amended as of December 19, 2008, among the Borrower, Parexel
International Holding B.V. and Parexel International Holding UK

5



--------------------------------------------------------------------------------



 



Limited, as borrowers, certain subsidiaries of the borrowers, the lenders party
thereto, and Bank as Administrative Agent and J.P. Morgan Europe Limited, as
London Agent, Keybank National Association, as Syndication Agent, and HSBC Bank
USA, N.A., RBS Citizens, N.A. and Fifth Third Bank, as Co-Documentation Agents
(as amended, the “Credit Agreement”):

                                              CB Floating Rate     Consolidated
    LIBOR Loan   Loan Applicable Pricing Level   Leverage Ratio     Applicable
Margin   Margin
1
  £0.75:1.00       1.000 %     0 %
2
  >0.75:1.00 and £1.50:1.00     1.250 %     0.250 %
3
  >1.50:1.00 and £2.25:1.00     1.500 %     0.500 %
4
  >2.25:1.00       1.750 %     0.750 %

Any increase or decrease in the Applicable Margin from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a certificate is delivered pursuant to
Section 5.1(c) of the Credit Agreement: provided, that, if such certificate is
not delivered when due in accordance with such Section, then Pricing Level 4
shall apply as of the first Business Day after the date on which such
certificate was required to have been delivered until such certificate is
delivered, after which the Applicable Margin shall be determined from such
certificate. The Applicable Margin in effect from the date hereof through the
date on which such certificate in respect of the Reference Period ending on the
last day of the third full fiscal quarter completed after the date of this
Promissory Note shall be determined based on Pricing Level 3.

  E.   Business Day

     A “Business Day” shall mean any day that is not a Saturday, Sunday or other
day on which commercial banks in New York, New York are authorized or required
by law or regulation to remain closed, provided, that, when used in connection
with a LIBOR Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

  F.   CB Floating Rate

     “CB Floating Rate” shall mean the Prime Rate; provided that the CB Floating
Rate shall never be less than the Adjusted One Month LIBOR Rate on such day (or
if such day is not a Business Day, the immediately preceding Business Day). Any
change in the CB Floating Rate due to a change in the Prime Rate or the Adjusted
One Month LIBOR Rate shall be effective from and including the effective date of
such change in the Prime Rate or the Adjusted One Month LIBOR Rate,
respectively.

  G.   Control

6



--------------------------------------------------------------------------------



 



“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

  H.   Interest Period

     (i) For Fixed Rate Loans, “Interest Period” shall mean the period requested
by the Borrower and agreed to by the Bank, as available.
     (ii) For CB Floating Rate Loans, “Interest Period” shall mean the period
agreed to by the parties hereto.
     (iii) For LIBOR Loans, “Interest Period” shall mean the period commencing
on the date of such Loan and ending on the numerically corresponding day that is
1, 2 or 3 calendar months thereafter (as selected by the Borrower and recorded
on the Bank’s records, which may be electronic in nature).
     If any Interest Period would end on a day which shall not be a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless with respect to LIBOR Loans, such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
first preceding Business Day. The Interest Period for any LIBOR Loan that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period. Furthermore, no Interest Period may extend beyond the
Maturity Date.

  I.   LIBO Rate         “LIBO Rate” shall mean the interest rate determined by
the Bank by reference to Reuters Screen LIBOR01 Page (or on any successor or
substitute page of such service providing rate quotations comparable to those
currently provided on such page of such service, as determined by the Bank from
time to time for purposes of providing quotations of interest rates applicable
to dollar deposits in the London interbank market) to be the rate at
approximately 11:00 a.m. London time, two Business Days prior to the
commencement of the Interest Period for dollar deposits with a maturity
comparable to such Interest Period. In the event that such rate is not available
to the Bank at such time for any reason, then the LIBO Rate with respect to such
Interest Period shall be the rate at which dollar deposits of $5,000,000 and for
a maturity comparable to such Interest Period are offered by the principal
London office of the Bank in immediately available funds in the London interbank
market at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

7



--------------------------------------------------------------------------------



 



  J.   Person

     “Person” shall mean any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership or other
entity.

  K.   Prime Rate

     “Prime Rate” shall mean the rate of interest per annum publicly announced
by the Bank from time to time as its “prime rate” in effect at its office at 270
Park Avenue, New York, New York; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective. THE PRIME RATE IS A REFERENCE RATE AND MAY NOT BE THE BANK’S LOWEST
RATE.

  L.   Statutory Reserves         “Statutory Reserves” shall mean a fraction
(expressed as a decimal, the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve percentages (including, without limitation, any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board of Governors of the Federal Reserve System of the United States of America
(the “Board”) to which the Bank is subject with respect to the Adjusted LIBO
Rate, for eurocurrency funding (currently referred to as “Eurocurrency
liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D. Loans using the LIBO Rate
shall be deemed to constitute eurocurrency funding and to be subject to such
reserve requirements without benefit of or credit for proration, exemptions or
offsets that may be available from time to time to the Bank under such
Regulation D or any comparable regulation. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

     Set-Off
     Upon the occurrence and during the continuance of any Event of Default, the
Borrower hereby gives to the Bank a right of setoff against all moneys,
securities and other property of the Borrower and the proceeds thereof, now or
hereafter delivered to, remaining with or in transit in any manner to the Bank
and its Affiliates (including J.P Morgan Securities LLC) from or for the
Borrower, whether for safekeeping, custody, pledge, transmission, collection or
otherwise or coming into possession, control or custody of the Bank in any way,
and also, any balance of any deposit accounts and credits of the Borrower with,
and any and all claims of the Borrower against the Bank at any time existing,
hereby authorizing the Bank at any time or times, without prior notice, to apply
such balances, credits or claims, or any part thereof, to the obligations of the
Borrower under this Note in such amounts as it may select, whether contingent,
unmatured or otherwise. The Bank agrees promptly to notify the Borrower after
any such set-off has been made, provided, that, any failure to notify shall not
affect the validity of the setoff.
     Miscellaneous

8



--------------------------------------------------------------------------------



 



     The Borrower hereby waives diligence, demand, presentment, protest and
(except as expressly provided herein) notice of any kind, and assents to
extensions of the time of payment, release, surrender or substitution of
security, or forbearance or other indulgence, without notice.
     This Note may not be changed, modified or terminated orally, but only by an
agreement in writing signed by the Bank and the Borrower.
     The Bank reserves the right to assign or sell participations in the Loans
or the Note to any entity (including to any Federal Reserve Bank in accordance
with applicable law) and to provide any assignee or participant or prospective
assignee or participant with information of the Borrower previously received by
the Bank, subject to confidentiality requirements. Subject to the foregoing, the
Borrower’s consent to such assignment or participation is hereby deemed granted.
Notwithstanding the foregoing, no such consent shall be deemed granted by the
Borrower and the Borrower’s written consent shall be required for any assignment
or participation that results in any increased cost to the Borrower of the Loans
hereunder, through the increased costs or indemnification provisions hereof or
otherwise.
     The Bank agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Note or the enforcement of rights
hereunder, (e) subject to an agreement containing provisions substantially the
same as those of this Section, to any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations
under this Note or (f) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this provision or (ii) becomes
available to the Bank on a nonconfidential basis from a source other than the
Borrower or its Affiliates. For the purposes of this Section, “Information”
means all information received from or on behalf of the Borrower or its
Affiliates relating to the Borrower or its business. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. The
Bank agrees to use reasonable commercial efforts (if it may legally do so) to
provide prior notice of any disclosure of Information pursuant to clauses (b) or
(c) above.
     THE BANK ACKNOWLEDGES THAT INFORMATION FURNISHED TO IT PURSUANT TO THIS
NOTE MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS
AFFILIATES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED
COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND
THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.
     In the event the Bank or any holder hereof shall refer this Note to an
attorney for collection, the Borrower agrees to pay, in addition to unpaid
principal and interest, all the costs

9



--------------------------------------------------------------------------------



 



and expenses incurred in attempting or effecting collection hereunder, including
reasonable attorney’s fees of internal or outside counsel, whether or not suit
is instituted.
     In the event of any litigation with respect to this Note, THE BORROWER
WAIVES THE RIGHT TO A TRIAL BY JURY and all rights of setoff and rights to
interpose counter-claims and cross-claims. The Borrower hereby irrevocably
consents to the jurisdiction of the courts of the State of New York and of any
Federal court sitting in the southern district of New York in connection with
any action or proceeding arising out of or relating to this Note. The execution
and delivery of this Note has been authorized by the appropriate officers of the
Borrower and by any necessary vote or consent of the stockholders of the
Borrower. The Borrower hereby authorizes the Bank to complete this Note in any
particulars according to the terms of the loan evidenced hereby. This Note shall
be governed by and construed in accordance with the laws of the State of New
York applicable to contract made and to be performed in such State, and shall be
binding upon the successors and assigns of the Borrower and inure to the benefit
of the Bank, its successors, endorsees and assigns.
     If any term or provision of this Note shall be held invalid, illegal or
unenforceable the validity of all other terms and provisions hereof shall in no
way be affected thereby.

            PAREXEL INTERNATIONAL CORPORATION
      By:   /s/ Peter Rietman         Title:   Treasurer     

10